Wright, J.
(dissenting). — In a case involving purely questions of fact, I regret that I cannot bring myself to agree with the other members of the court. Upon the evidence found in this record, however, I have a conviction so clear and decided, adverse to the construction given to it in the foregoing opinion, that I cannot, consistently with my views of duty and the law, yield to the substantial affirmance of this judgment. The point of divergence is, that I insist that the testimony fails entirely to show that there ever was a completed contract in relation to this land. That the parties talked about it I admit, but the terms were to be reduced to writing, and thus definitely and per manently settled. This the defendant, Brayton, offered to do. He drew up the contract, which the other parties refused to sign, and *599never would execute. There is no admission of the contract, as set up by plaintiff, in defendant’s answer, nor by his testimony. The case is simply one where the plaintiff relies upon a parol contract for the purchase of land — no money paid, possession taken, nor any other circumstance to take it out of the statute — one where the parties negotiated as to the terms, and separated with the understanding that the whole matter was to be reduced to writing. This, however, never was done; nor was the failure from any fault of defendants. To decree a specific performance under such circumstances, is, in my opinion, to overlook and disregard the safeguards of the statute, and to give to a mere negotiation as to terms the full force and effect of a complete contract. The case of Auter v. Miller (18 Iowa, 405) is directly in point. In my opinion, plaintiff’s bill should have been dismissed.